Citation Nr: 1039350	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-08 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for post operative mandibular prognathism.  

2.  Entitlement to an increased disability rating for asthma, 
currently evaluated as 60 percent disabling.

3.  Entitlement to an increased disability rating for 
degenerative joint disease and degenerative disc disease, status 
post transverse process L-3 fracture, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 
1974.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 decision of the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).

After the case was certified to the Board, the Veteran's 
representative submitted additional evidence with a waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).

It appears the Veteran may currently be seeking dental treatment.  
If the Veteran wishes to file a claim for authorization for 
dental treatment, he should do so at the nearest VA Medical 
Center (VAMC), or through the RO, which will forward his claim to 
the appropriate VAMC. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a July 1975 letter, the Veteran was notified of a June 
1975 rating decision that denied service connection for post 
operative mandibular prognathism; the Veteran did not appeal and 
the decision is final.

2.  Additional evidence associated with the claims file since the 
June 1975 rating decision is cumulative or redundant of evidence 
previously of record, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection for 
post operative mandibular prognathism, and/or does not raise a 
reasonable possibility of substantiating the claim.

3.  The Veteran's service-connected asthma has been manifested by 
cough, shortness of breath with activities, wheezing, and 
occasional attacks of bronchitis and chronic obstructive 
pulmonary disease (less often than weekly); FEV-1 has 
consistently been greater than 40 percent predicted and FEV-1/FVC 
has consistently been greater than 40 percent; daily use of 
systemic high dose corticosteroids or immuno-suppressive 
medications is not shown.

4.  The Veteran's service-connected low back disability has been 
manifested by pain and some limitation of motion, but with 
forward flexion greater than 60 degrees and a combined range of 
thoracolumbar motion greater than 120 degrees.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the 
claim of entitlement to service connection for post operative 
mandibular prognathism.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2010).

2.  The criteria for a rating in excess of 60 percent for asthma 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.97, Diagnostic Code 6602 (2010).

3.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease and degenerative disc disease, status 
post transverse process L-3 fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5235, 5242, 5243 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a February 2007 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his 
claims for higher ratings and service connection, to include the 
need to submit new and material evidence to reopen the service 
connection claim, as well as advising the Veteran of the basis 
for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The letter also advised the Veteran as to what 
information and evidence must be submitted by the Veteran, and 
the types of evidence that will be obtained by VA.  The letter 
advised the Veteran of the necessity of providing medical or lay 
evidence demonstrating the level of disability and the effect 
that the disability has on his employment.  The notice also 
provided examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA 
notice in a claim for increased rating need not be "veteran 
specific").  Finally, the letter advised the Veteran of how 
disability evaluations and effective dates are assigned, and the 
type of evidence which impacts those determinations.  Similar 
information was provided in a September 2008 letter with regard 
to his claim for increase.  The case was last adjudicated in 
December 2008.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records and dental records, VA treatment records and 
examination reports, and medical articles.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument and presenting for VA 
examinations.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notices is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. New & Material Evidence

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) 
(holding that the "presumption of credibility" doctrine 
continues to be precedent).

Service connection for post operative mandibular prognathism was 
previously denied by rating decision in June 1975.  The Veteran 
was notified of the denial in a July 1975 letter.  He did not 
appeal and the decision became final.  38 C.F.R. §§ 20.302, 
20.1103 (2010).  The claim was denied because there was no 
indication that the condition resulted from an acquired 
condition, and the surgery performed during service was for 
correction of a congenital defect.  Service treatment records 
reflected that the Veteran had mandibular prognathism for which a 
bilateral mandibular osteotomy was performed to reposition the 
lower jaw.  

The evidence received since the June 1975 rating decision 
includes statements from the Veteran.  The Veteran now contends 
that during service he went to the dentist with a painful tooth 
and it was decided that the tooth was to be extracted.  According 
to the Veteran, during the extraction process his jaw was 
accidently broken.  The other side of his jaw was then purposely 
broken to fix his mouth.  At the time of the June 1975 decision, 
the evidence showed that the Veteran's jaw was broken via a 
bilateral osteotomy.  Thus, evidence regarding the Veteran's 
broken jaw has already been considered and does not constitute 
new and material evidence.  

The Board also notes that where, as here, resolution of the 
appeal turns on a medical matter, unsupported lay statements, 
even if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  As there continues 
to be no evidence showing that the Veteran's prognathism resulted 
from an acquired condition or that the surgery performed during 
service was for anything but correction of a congenital defect, 
the Board concludes that new and material evidence has not been 
received to reopen the Veteran's claim.

II. Higher Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods based on the facts found - a 
practice known as "staged" ratings.

A. Asthma

Here, the Veteran contends that his asthma is more disabling than 
currently evaluated.  

Historically, service connection was awarded for asthma by a June 
1975 rating decision.  A 30 percent disability rating was 
assigned, effective September 1, 1974.  The current appeal stems 
from a January 2007 claim for an increased rating.

Under Diagnostic Code 6602, when forced expiratory volume after 1 
second (FEV-1) is 71 to 80 percent of predicted or; FEV-1/FVC 
(forced vital capacity) is 71 to 80 percent, or; intermittent 
inhalation or oral bronchodilator therapy, a 10 percent 
evaluation is warranted.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(2010).  When FEV-1 is 56 to 70 percent of predicted or; FEV-
1/FVC is 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication, a 30 percent evaluation is warranted.  Id.  When FEV-
1 is 40 to 55 percent of predicted, or; FEV-1/FVC is 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least three 
per year) course of systemic (oral or parenteral) 
corticosteroids, a 60 percent evaluation is warranted.  Id.  When 
the FEV-1 is less than 40 percent predicted, or FEV-1/FVC is less 
than 40 percent, or more than one attack per week with episodes 
of respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-suppressive 
medications a 100 percent evaluation is warranted.  Id.

The Board notes that the supplementary information published with 
promulgation of the rating criteria indicates that post-
bronchodilator findings are the standard in pulmonary assessment.  
See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses 
pulmonary function after bronchodilation).

The Veteran was afforded a VA respiratory examination in August 
2006.  The Veteran reported having wheezing and episodes of 
bronchitis and pneumonia.  He also coughs intermittently 
throughout the day.  He used Albuterol, Mometasone and Formoterol 
inhalers.  He had no incapacitation from his breathing problems.  
He had not been hospitalized for breathing problems since the 
1960's.  On examination, inspiratory and expiratory wheezing was 
present throughout both lung fields.  There was no cor pulmonale, 
right ventricular hypertrophy (RVH), pulmonary hypertension, or 
restrictive lung disease.  He had lost 10 pounds in the last 
year.  The diagnosis was stated as status post carbon 
tetrachloride inhalation in Korea in 1956, with breathing 
problems since, diagnosed as asthma and bronchitis with 
emphysema.  Pulmonary function tests reflected that post 
bronchodilator FEV-1 was 57 percent of predicted and FEV-1/FVC 
was 72 percent.  

 The Veteran was afforded another VA respiratory examination in 
March 2007.  He complained of a cough, hemoptysis four years ago, 
and shortness of breath with activities.  He treated his symptoms 
with an inhaler approximately 10 times per day.  He estimated 
that in total he was incapacitated 3 hours per day due to this 
condition.  Physical examination revealed no wheezes, cor 
pulmonale, RVH, pulmonary hypertension, or restrictive lung 
disease.  The diagnosis was asthma secondary to chemical exposure 
by history requiring frequent Albuterol inhalation for breathing 
purposes.  Pulmonary function tests reflected that post 
bronchodilator FEV-1 was 49 percent of predicted and FEV-1/FVC 
was 51 percent.  

To warrant a higher rating, the evidence would need to show FEV-1 
less than 40 percent predicted, FEV-1/FVC less than 40 percent, 
more than one attack of asthma per week with episodes of 
respiratory failure, or daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  In this regard, pulmonary function tests show that 
post bronchodilation FEV-1 was at worst 49 percent predicted and 
FEV-1/FVC was at worst 51 percent.  Thus, a higher rating is not 
warrant based on these findings.

The evidence reflects a COPD exacerbation in March 2008 and a 
bronchitis exacerbation in September 2008.  No other respiratory 
attacks are shown.  The preponderance of the evidence is against 
a finding that the Veteran has more than one asthma attack per 
week or any respiratory failure.  

The Veteran's representative argues that the daily use of the 
Veteran's prescribed inhalers qualifies him for a 100 percent 
rating.  The Board disagrees.  Even assuming the Veteran's 
inhalers delivered a high dose of corticosteroids, such use does 
not warrant a 100 percent rating.  Inhaler use does not qualify 
as systemic use of a corticosteroid or immune-suppressive 
medication.  The controlling regulation specifically notes that 
oral and parenteral delivery (through injection) is used for 
systemic distribution of medication.  An inhaler is not used for 
systemic distribution; rather, medication is delivered directly 
to the lungs.  For the above reasons, the Veteran's 
symptomatology more nearly approximates the criteria for a 60 
percent rating than for a 100 percent rating.

B. Low Back Disability

Here, the Veteran contends that his service-connected low back 
disability is more disabling than currently evaluated.  

Historically, service connection was awarded for residuals 
fracture transverse process L-3 by a December 1981 rating 
decision.  A 0 percent disability rating was assigned, effective 
June 29, 1981.  The current appeal stems from a January 2007 
claim for an increased rating.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2010).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.

The Veteran's low back disability can be evaluated in different 
ways.  First, separate ratings can be assigned for the 
neurological and orthopedic manifestations of the disability 
(using the General Rating Formula for Diseases and Injuries of 
the Spine and any applicable diagnostic codes for neurological 
manifestation).    

Second, an evaluation can be assigned based on the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  However, if a rating is assigned based on 
incapacitating episodes, the Veteran cannot also receive a rating 
under the General Formula or for separate neurological 
manifestations, as such symptomatology would be included in the 
rating for incapacitating episodes.  See 38 C.F.R. § 4.14 (2010) 
(the evaluation of the same manifestation or disability under 
different diagnoses is to be avoided); see also 38 C.F.R. 
§ 4.71a.

In relevant part, the General Rating Formula for Diseases and 
Injuries of the Spine provides that with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease: a 
10 percent rating is warranted with forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees, or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees, 
or muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent or more of the height; a 20 
percent rating is warranted with forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees, or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour; a 40 percent rating is warranted with forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine; and a 50 percent 
rating is warranted with unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235, 
5242.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes allows for ratings ranging from 10 
percent to 60 percent based on the total duration of 
incapacitating episodes during a 12 month period.  A 10 percent 
rating is assigned for at least one week but less than 2 weeks, a 
20 percent rating is assigned for at least 2 weeks but less than 
4 weeks, a 40 percent rating is assigned with at least 4 weeks 
but less than 6 weeks, and a 60 percent rating is assigned with 
at least 6 weeks.  An incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.

The Veteran was afforded a VA spine examination in August 2006.  
He complained of low back pain with no radiation.  Flare-ups 
occurred with activity but they were not severe or 
incapacitating.  There were no incapacitating episodes in the 
past 12 months.  Physical examination revealed forward flexion to 
90 degrees, extension to 20 degrees, lateral flexion to greater 
than 30 degrees bilaterally, and rotation to 45 degrees 
bilaterally.  Thus, the combined range of motion was 260 degrees.  
The motion was done without pain and the Veteran was able to do 
repetitive movement without any alteration of range of motion or 
pain.  There were no postural abnormalities or fixed deformities.  
Musculature of the back was normal.  Neurological examination was 
normal, sensation was intact, strength was good and reflexes were 
2+.  The diagnosis was degenerative joint and disc disease of the 
lumbar spine and post transverse process fracture of L3.  

The Veteran was afforded another VA spine examination in March 
2007.  He complained of pain.  There were no real flare-ups, he 
had not been hospitalized for this condition, and bed rest had 
not been ordered by a physician.  He used no walking or assistive 
devices.  He had no problems with his activities of daily living.  
Examination revealed flexion to 85 degrees, extension to 25 
degrees, lateral flexion to 25 degrees, and rotation to 45 
degrees bilaterally.  Thus, the combined range of motion was 250 
degrees.  There was minimal discomfort with motion and he was 
able to repeat the motion several times without any problems and 
no alteration in the range of motion.  Motor and sensory 
examinations of the lower extremities were completely normal and 
the reflexes were equal and symmetrical bilaterally.  The 
diagnosis was degenerative disc disease/degenerative joint 
disease of the lumbosacral spine, with residuals.  

An August 2007 VA outpatient note indicates that the Veteran had 
a steady gait.

In this case, the Veteran has not alleged and the evidence does 
not show any significant neurological disability as a result of 
his service-connected low back disability.  At both VA 
examinations neurological examination was normal, including 
sensory, motor and reflex testing.  Likewise, incapacitating 
episodes as defined in Diagnostic Code 5243 are not shown.  At 
both examinations it was noted that the Veteran did not have 
incapacitating episodes as a result of his service-connected low 
back disability.  Thus, the disability is properly rated based on 
the General Rating Formula for Diseases and Injuries of the 
Spine.  

To warrant a higher rating, the evidence would need to show 
forward flexion of the thoracolumbar spine limited to 60 degrees 
or less, or combined range of motion of the thoracolumbar spine 
limited to 120 degrees or less, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour.  Here, the evidence shows forward flexion limited to, at 
most, 85 degrees, and a combined range of motion no less than 250 
degrees.  Even considering the Veteran's subjective complaints of 
pain, the medical evidence of record does not show any additional 
limitation of motion or functional impairment that would support 
an evaluation in excess of the 10 percent rating presently 
assigned.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40 (2010); 
see also 38 C.F.R. §§ 4.45, 4.59 (2010).

Medical evidence reflects that the Veteran has a steady gait.  No 
muscle spasm, guarding or abnormal spinal contour has been noted 
after examination and the Veteran has not contended that he has 
any of these conditions.  In fact, on examination in 2006, 
musculature was normal and there were no postural abnormalities.  

C. Other Considerations

The Board concludes that the medical findings on examination are 
of greater probative value than the Veteran's allegations 
regarding the severity of his asthma and low back disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims for disability ratings higher than 
those currently assigned.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Board has also considered whether the Veteran's asthma or low 
back disability presents an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extra-schedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996).  In this case there are no 
exceptional or unusual factors with regard to the Veteran's 
asthma or low back disability.  The threshold factor for extra-
schedular consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluation for that service-connected 
disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology, and 
provide for consideration of greater disability and symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extra-schedular 
consideration is not warranted.

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).






	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having not been received, the claim of 
entitlement to service connection for post operative mandibular 
prognathism is not reopened, and the appeal is denied.

Entitlement to an increased disability rating for asthma, 
currently evaluated as 60 percent disabling, is denied.

Entitlement to an increased disability rating for degenerative 
joint disease and degenerative disc disease, status post 
transverse process L-3 fracture, currently evaluated as 
10 percent disabling, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


